Citation Nr: 1143159	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-03 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left foot condition. 

5.  Entitlement to service connection for a right foot condition, to include plantar calluses. 

6.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed initially as catatonic schizophrenia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2008, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In February 2010, the Board remanded the claims on appeal.  They have been returned to the Board for further appellate consideration.

Also, in February 2010, the Board remanded claims for service connection for peripheral neuropathy of the upper left and upper right extremities.  However, in a September 2009 rating decision, the RO granted these claims for service connection.  Thus, they are no longer on appeal to the Board.

The issues of service connection for a left knee disability, a right knee disability, a left foot condition, a right foot condition, to include plantar calluses, and a psychiatric disorder other than PTSD, claimed initially as catatonic schizophrenia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss.

2.  The Veteran experienced exposure to loud noise, including tank and gun fire, and problems hearing, during his combat service in Vietnam.

3.  The evidence does not reflect that in-service noise exposure resulted in hearing loss, or that hearing loss is related to the Veteran's service in any other way.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a December 2003 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in a February 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the February 2011 notice letter was provided subsequent to the initial RO determination in May 2004, after issuance of the letter and opportunity for the Veteran to respond, a September 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA audiological examinations, including an examination in May 2010 and accompanying addendum opinion in March 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  That May 2010 examination and related March 2011 opinion were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  The May 2010 examination report also addressed the effects of the Veteran's hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

There is no indication in the record that any additional evidence relevant to the issue herein decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2008 Board personal hearing, the VLJ fully explained and specifically enumerated the issue herein decided.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions regarding the nature and etiology of the Veteran's claimed hearing loss, specifically regarding how such hearing loss might be related to service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to the relevant hearing evaluations of record.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011) Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran contends that he currently has bilateral hearing loss as a result of in-service noise exposure.  However, while the evidence reflects both in-service noise exposure, and a current hearing loss disability for VA purposes, it does not reflect that such in-service noise exposure resulted in such hearing loss, or that hearing loss is related to the Veteran's service in any other way.

Specifically, the Veteran asserts that in-service noise exposure while serving in an artillery unit in Vietnam resulted in hearing loss.  As reflected in his testimony during the April 2008 Board hearing, the Veteran contends that, during his period of service in Vietnam, he was exposed to loud and constant gunfire and tank fire without ear protection, and that he began having hearing problems in Vietnam, which have continued and worsened to the present.  The Veteran also testified that he spent 35 years after service working in the food service industry and was not exposed to noise as he was in the military, and that he did not shoot guns after his period of service.

The Board notes that the Veteran's service personnel records show that, during his service from January 1968 to August 1969, he had one year and 26 days of foreign or sea service, that he served in Vietnam, and that he served as a batteryman in a battery unit.  They also indicate that the Veteran served in combat.  Service treatment records reflect no complaints of or treatment for any hearing problems, and the report of the Veteran's August 1969 VA examination for separation from service indicates a normal evaluation of the ears and eardrums, and that a whispered voice test reflected normal hearing, but that no audiometric hearing results were recorded.  However, the Board accepts the Veteran's assertions regarding his exposure to loud noise, including tank and gun fire, and problems hearing, during his combat service in Vietnam, as they are consistent with the circumstances, conditions, and hardships of such combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011). 

The record reflects that, following service, the Veteran filed a claim for service connection for a stomach disability in December 1969.  He filed a second claim for service connection for a nervous condition in August 1972.  The report of a January 1973 VA examination indicates that the Veteran was asked if he had had any ear trouble in the past six months, and the Veteran responded that he had not.  

The earliest medical record related to the Veteran's hearing is the report of a February 2004 VA audiological examination.  At that time, the Veteran reported having had bilateral progressive hearing loss since he was in Vietnam.  Audiometric testing at that time revealed that pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
15
25
LEFT
15
10
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The audiologist stated the results showed hearing within normal range for both ears except for 4000 Hertz in the left ear, which was a mild sensorineural haring loss level.  It was noted that moderately severe to severe sensorineural loss was noted bilaterally at only 6000 and 8000 Hertz.  The diagnosis was bilateral high frequency sensorineural hearing loss.  The examiner stated that it should be noted that the Veteran had normal audiometric thresholds through 4000 Hertz, even at the present time, and that, in his opinion, the most likely etiology of the Veteran's current bilateral high frequency sensorineural hearing loss was presbycusis.  The Board also notes that the hearing loss found at the February 2004 examination is not sufficient to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2011).

An August 2005 VA audiological evaluation consult note indicates that audiometric testing revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
15
25
35
LEFT
20
15
15
30
35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.  The examining audiologist noted that right and left ears were within normal limits through 3000 Hertz, with a mild sensorineural hearing loss at 4000 Hertz, and then a drop to severe hearing loss.  It was also noted that speech reception thresholds were initially elevated and had to be rechecked.  It was also noted that the Veteran's complaint of not being able to hear conversation well was not supported by the test results, as when words were presented at levels softer than conversational speech, he scored 92 percent and 100 percent, respectively.  The Board also notes that the hearing loss found at the August 2005 examination is not sufficient to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2011).

A November 2006 VA audiology consult note indicates that audiometric testing results showed the right ear to be within normal limits from 250 Hertz to 3000 Hertz, a mild sensorineural hearing loss at 4000 Hertz, and a severe hearing loss at 6000 to 8000 Hertz.  Left ear was within normal limits form 250 Hertz to 2000 Hertz, with mild sensorineural hearing loss at 3000 and 4000 Hertz, and a severe to profound hearing loss at 6000 and 8000 Hertz.  

The Veteran was afforded another VA audiological examination in May 2010.  At that time, the Veteran complained of not being able to hear all words in a conversation, and having difficulty understanding television without turning the volume up.  He reported exposure to noise in artillery service, and post-service occupational noise of food service in kitchens for forty years, where hearing protection was not used.  He also reported recreational noise exposure to lawn equipment.  He further reported a history of ear infections annually due to allergies.  Audiometric testing at that time revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15  
20
25
40
60
LEFT
15
20
20
30
40

These results show a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  The diagnoses were normal to moderately severe sensorineural hearing loss of the right ear, and normal to mild sensorineural hearing loss of the left ear.  It was noted that the Veteran had normal hearing throughout 2000 Hertz in both ears, and that he reported constant bilateral tinnitus that he first noticed when coming home from service.  

A March 2011 addendum report from the May 2010 VA examiner reflects that the claims file had been reviewed.  The examiner noted that the Veteran had normal hearing from 500 to 4000 Hertz in both ears at entry into service, and that the August 1969 discharge examination results were reported as 15 out of 15 bilaterally on the whispered speech test.  The examiner stated that this test was known to be unreliable because it was insensitive to high frequency hearing loss, which was the hearing loss most commonly caused by noise exposure.  The examiner further noted that the Veteran had been seen for VA evaluation in 2004, which revealed normal hearing in the right ear and normal hearing with mild hearing loss at 4000 Hertz in the left ear.  The examiner also noted the 2005 and 2006 VA evaluations, which showed high frequency hearing loss in both ears, and cited the report of her own examination of the Veteran in May 2010.  The examiner noted that the Veteran reported military noise from serving in the artillery, and occupational noise after service of being in kitchens for 40 years, with no hearing protection, and recreational noise of lawn equipment.

The examiner expressed the opinion that it was less likely than not that the Veteran's hearing loss disability was caused by or a result of service.  The examiner noted that the Veteran entered service with normal hearing in both ears, and that frequency-specific audiometric testing was not provided at the separation physical.  She also noted that the Veteran was in the service for 19 months, and that he worked in food service in kitchens for 40 years.  The examiner also noted that the Veteran's VA examination in 2004 indicated normal hearing in the right ear and normal hearing for VA purposes in the left ear, and that, therefore, it was less likely than not that the Veteran's hearing loss was related to service.

The Board finds the March 2011 VA addendum opinion to be persuasive.  It was based on a thorough examination of the Veteran in May 2010, and a review of the claims file.  The VA examiner acknowledged both the Veteran's in-service noise exposure from artillery during his period of service in Vietnam, and that the Veteran had normal hearing in both ears at entry into service.  Furthermore, significantly, the examiner did not base her opinion on any lack of in-service records; the examiner even stated that the whisper test administered to the Veteran at the time of separation from service in 1969, which showed fully normal hearing, was unreliable because it was insensitive the most commonly caused hearing loss by noise exposure.  Rather than any lack of evidence of in-service noise exposure or hearing problems, the examiner based her opinion that it was less likely than not that the Veteran's hearing loss was related to service on the fact that the Veteran was in the service for 19 months, that he was exposed to noise working in food service in kitchens for 40 years, and that, as recently as 2004, his hearing was essentially normal.  Thus, the examiner based her opinion on the progression of the Veteran's hearing loss, as reflected in the medical records, in the context of the nature and length of exposure to noise during the Veteran's period of service from January 1968 to August 1968, relative to the nature and length of exposure to noise following such service.

The Board also finds the March 2011 VA examiner's opinion to be consistent with the evidence of record.  The Board recognizes that the Veteran is competent to report matters within his own personal knowledge, including a continuity of hearing loss problems from the time of his service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board does not find such assertions to be credible.  Following service, the Veteran filed claims for service connection for a stomach disability in December 1969 and for a nervous condition in August 1972; the Veteran did not file a claim for service connection for hearing loss until November 2003.  Also, the report of a January 1973 VA examination indicates that the Veteran was asked if he had had any ear trouble in the past six months, and the Veteran responded that he had not.  Such evidence contradicts the Veteran's assertions of continuous hearing problems following his period of service and therefore weighs against a grant of service connection based on continuity of symptomatology.  In this regard, the earliest medical record related to the Veteran's hearing is the report of the February 2004 VA audiological examination, which is dated after the Veteran's November 2003 claim for service connection; as indicated by the March 2011 VA examiner, the Veteran's hearing loss appears to have deteriorated from the time of the February 2004 VA examination, when the he was noted to have had hearing within normal range for both ears except for 4000 Hertz in the left ear, which was a mild sensorineural hearing loss level.  Both the February 2004 and August 2005 VA audiological examinations found that the Veteran did not have a hearing loss for VA disability purposes.  38 C.F.R. § 3.385 (2011).  In light of those findings and the 1973 VA examination where the Veteran said he had not had ear problems, the Board finds that the Veteran's statements about experiencing hearing loss continually since service are not credible.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no competent and probative opinion evidence of record indicating that any current hearing loss is related to the Veteran's service, and neither the Veteran nor his representative have identified any such evidence.

Accordingly, the Board finds that service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The remaining claims on appeal must be remanded.

Regarding the Veteran's claims for service connection for a left knee disability and a right knee disability, as reflected in his testimony during the April 2008 Board hearing, the Veteran asserts that he injured both knees during his period of service.  Also, as noted above, the Veteran has verified combat service; in light of such combat service, in the February 2010 remand, the Board stated that the Veteran had credibly testified that he had injured his knees in basic training and that his knees hurt during his active service, and that, therefore, he should be provided a VA examination to determine if he currently suffers from bilateral knee disabilities and to determine the relationship between those disabilities, if any, and his active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  

The Veteran was afforded a VA examination of his knees in June 2010.  During that examination, the Veteran reported that, while in boot camp, he fell on an obstacle course and injured his knees.  After examination of the Veteran, the diagnosis was bilateral knee strain, but the VA examiner opined that the Veteran's bilateral knee strain was not as likely as not related to service, because a review of the service treatment records did not show treatment for any condition or complaints of knee pain.  However, as noted above, the Board accepts as credible the Veteran's lay reports regarding his knee problems in service, regardless of the fact that there are no service treatment records regarding such knee problems.  Therefore, the absence of such treatment records is not an adequate basis for the June 2010 VA examiner's opinion that the Veteran's bilateral knee strain was not related to service.  Id.  

Thus, Veteran should again be provided a VA examination to determine if he currently suffers from bilateral knee disabilities and to determine the relationship between those disabilities, if any, to include his diagnosed bilateral knee strain, and his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In rendering an opinion, the VA examiner should assume as credible the Veteran's reports that he injured his knees during basic training and problems with his knees during his service in Vietnam, as well as any other history given by the Veteran regarding injury or aggravation to his knees that is consistent with the circumstances, conditions or hardships of his combat service in Vietnam, even if there is no official record of such injury or aggravation. 

Regarding the claims for service connection for a left foot condition and a right foot condition, to include plantar calluses, as reflected in his testimony during the April 2008 hearing and in a March 2010 written statement, the Veteran asserts that he injured his feet when foreign objects punctured his boots while on patrol in Vietnam.  As such claimed in-service injuries are consistent with the circumstances, conditions or hardships of the Veteran's combat service, they are accepted as credible.  Thus, in the February 2010 remand, the Board instructed that the Veteran be afforded a VA examination in order to determine whether he currently has a bilateral foot disability, to include plantar calluses, that are the result of either his service or a service-connected disability.  The examiner was to specifically indicate whether any disability of the feet was a separate disability from the Veteran's service-connected peripheral neuropathy of the lower extremities, and, if so, whether such disability was related to service or was secondary to the Veteran's service-connected diabetes mellitus.

The Veteran was afforded a VA examination of the feet in February 2011.  At that time, the Veteran reported that his feet problems began in 1968 when something got stuck into, and went through, his foot, and that such injury lead to his calluses.  The diagnoses were right foot callus and diabetes with peripheral neuropathy.  The VA examiner opined that the Veteran's callus formation was due to hyperostosis of the metatarsal heads rubbing against the shoes, and were not related to service.  The examiner based this opinion, in part, on the fact that the Veteran's service treatment records showed no evidence of foot injury, and that his separation examination in 1969 showed a normal bilateral foot examination and no history of right foot injury.

However, again, as the Veteran engaged in combat with the enemy in active service, lay evidence that his feet injuries, as described, were incurred in combat is accepted as sufficient proof of service incurrence, even if there is no official record of such injury, as such injuries are consistent with the circumstances, conditions or hardships of such combat service.  Thus, again, the absence of such treatment records was not an adequate basis for the February 2011 VA examiner's opinion that the Veteran's bilateral foot problems were not related to service, and he should again be provided a VA examination to determine whether he currently has bilateral foot disability and to determine the relationship between any such disability, to include his diagnosed calluses, and his active service.  In rendering the opinion, the VA examiner should assume as credible the Veteran's reports that he injured his feet while on patrol during service in Vietnam, when foreign objects punctured his boots, as well as any other history given by the Veteran regarding injury or aggravation to his feet that is consistent with the circumstances, conditions or hardships of his combat service in Vietnam, even if there is no official record of such injury or aggravation. 

Regarding the Veteran's claim of service connection for a psychiatric disorder other than PTSD, claimed initially as catatonic schizophrenia, the issue was remanded by the Board in February 2010 for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder present (other than PTSD).  If any psychiatric disorder was diagnosed, the examiner was to provide an opinion as to whether that the disability was related to active military service; if the Veteran's psychiatric symptoms were entirely the effect of his service-connected PTSD, the examiner was to so state.  In this regard, the record reflects past psychiatric diagnoses other than PTSD, including schizophrenia, and, more recently, dysthymic disorder and major depressive disorder.  The RO was then to readjudicate the claim in light of all the evidence of record.

The Veteran underwent VA PTSD examination in May 2010, which was accompanied by an addendum opinion in April 2011.  However, neither the examination report nor the addendum opinion addressed the Board's question regarding the nature and etiology of any psychiatric disorder present other than PTSD; rather, both exclusively addressed the Veteran's PTSD.  Moreover, the AMC did not readjudicate the issue in light of the evidence of record, but, rather, stated in a September 2011 SSOC that the issue of service connection for a psychiatric disorder claimed initially as catatonic schizophrenia was considered moot in light of the fact that the issue of service connection for PTSD had already been fully adjudicated.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AMC's noncompliance with the Board's instructions is prejudicial to the Veteran's claim.  Therefore, the claim must be remanded for compliance with the Board's February 2010 remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right and/or left knee disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a right and/or left knee disability.  For any diagnosed knee disability, to include bilateral knee strain diagnosed on the June 2010 VA examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.

In rendering an opinion, the VA examiner should assume as credible the Veteran's reports that he injured his knees during basic training and had problems with his knees during his service in Vietnam, as well as any other history given by the Veteran regarding injury or aggravation to his knees that is consistent with the circumstances, conditions or hardships of his combat service in Vietnam, even if there is no official record of such injury or aggravation.

In making this determination, the examiner should also specifically review the June 2010 VA examination report.

A complete rationale for all opinions must be provided.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any foot disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a right foot and/or left foot disability, to include plantar calluses.  The examiner should specifically indicate whether any such disability of the feet is a separate disability from the Veteran's service-connected peripheral neuropathy of the lower extremities.  For any such diagnosed foot disability, to include calluses diagnosed on the February 2011 VA examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, or is secondary to the Veteran's service-connected diabetes mellitus.

In rendering the opinion, the VA examiner should assume as credible the Veteran's reports that he injured his feet while on patrol during his service in Vietnam, when foreign objects punctured his boots, as well as any other history given by the Veteran regarding injury or aggravation to his feet that is consistent with the circumstances, conditions or hardships of his combat service in Vietnam, even if there is no official record of such injury or aggravation.

The examiner should also specifically review the February 2011 VA feet examination report.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine the existence and etiology of any psychiatric disorder other than PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has any psychiatric disorder other than PTSD.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service or a service-connected disorder.  If the Veteran's psychiatric symptoms are entirely the effect of his service-connected PTSD, the examiner should so state.

A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicating whether any notice that was sent was returned as undeliverable. 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


